         Case 7:11-cr-00500-KMK Document 329 Filed 06/04/20 Page 1 of 1
         Case 7:11-cr-00500-KMK Document 331 Filed 06/04/20 Page 1 of 1
                                         LAWOFF1CESOF
                            KOFFSKY & FELSEN, LLC
                                    IIS0 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                          (203) 327•I500
                                     FACSIMILE (203) 327•7660
                                                                        i'\ l'f    • ~ l"f
                                                                                      • ,,
                                                                                             n
                                                                                             u
                                                                        l I   I ,;,., 1i




                                              June 4, 2020

Via ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Quincy Williams
       7: 11 CR500 (KMK)

Dear Judge Karas:

       On or about April 6, 2020, the undersigned was informed that appointed counsel for Mr.
Quincy Williams had notified the Court that counsel needed to take some personal time and that
as a result, appointed counsel would not be able to represent Mr. Williams. To assure Mr.
Williams' uninterrupted 6th Amendment rights, I filed an appearance on Mr. Williams' behalf. I
have now been informed that previously appointed counsel has resumed his role as Mr. Williams '
legal counsel and is prepared to see this matter through to its conclusion.

       Therefore, undersigned respectfully moves to withdraw his appearance for Mr. Quincy
Williams as the defendant is ably represented by appointed counsel.

                                              Respectfully submitted


                                              _ Isl 91,uu:,e ;iJ. :lu,ffefuJ,_
                                              Bruce D. Koffsky

cc:    All Counsel of Record via ECF




                                                                 ·v]NNl!TlfM. V.AW U.!~J.

                                                                   ~////aow
